Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kamrath on 04/21/2022.
The application has been amended as follows: 
In the claims (04/12/2021):
On line 9 of claim 1, the recitation “the top,” has been amended - - the top and radially aligned with the planar annular disc, - -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the amendment as presented above and the language in the claims submitted on 04/12/2021. In analyzing some of the closest prior art, we have Russ (USpgpub 20030066370) which discloses a similar motion control apparatus. However, Russ fails to explicitly disclose the housing structure claimed being formed as a monolithic one piece design. In the parent Application, 15762158, the case was made that it would have been obvious to make their housing one piece in light of design choice and MPEP 2114 V (B). However, upon further consideration of this it was deemed that Applicant’s have provided a sufficient showing of criticality and unexpected results of forming the elements as a one-piece design. Particularly, pages 4 and 5 detail advantages and benefits of their design. Further still there are some important distinctions from Russ in the claim language. For example, the claim language calls for a lower opening defined by the panel and as viewed in Applicant’s the opening itself is defined by the panel whereas technically the lower opening in Russ is defined in the disc. While Russ has an open area therein that was interpreted as part of the lower opening and defined in part by the panel, it has been reconsidered that this is not reasonably in line with Applicant’s claim and disclosure. Additionally Applicants define the lower opening to have plural cross section forming U shaped, whereas Russ presumably has a round opening which is not reasonably construed as a proper U shaped. The combination of all these features and interpretations push the preponderance of evidence in the case to the side of Allowability and thus the invention is deemed patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656